DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 24-40 are pending upon entry of amendment filed on 8/21/20.  

Upon further consideration, the species requirement mailed on 12/1/20 has been withdrawn.

3. 	Applicant’s submission of IDS filed on 5/28/20 has been acknowledged.

4.	The oath filed on 8/26/20 has been acknowledged.

5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claim(s) 24-28 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by WO 2005/082926.

The ‘926 publication teaches the protein-A chromatographic methods of purifying antibody and elution of contaminants from protein A column (claim 1, p. 15, “aggregates of released Protein A or antibodies”, see p. 10 ). The use of buffered aqueous solutions in such chromatographic procedures is art-conventional.

Further, the ‘926 publication teaches the second chromatographic step of instant claim 2. Johansson et al refer to their chromatographic medium for this step as one that has “multi-modal ligands” (also referred to in the literature as “mixed-modal”). Note that such “multi-modal ligands” include a cation-exchanging group (e.g. pp 12-13), along with an aromatic/non-aromatic hydrophobic ring system along with a cation-exchanging group. In any event, polymeric .

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 24-40 are rejected under 35 U.S.C. 103(a) as obvious over WO 2005/082926 in view of U.S. 6,339,142.

The ‘926 publication teaches the protein-A chromatographic methods of purifying antibody and elution of contaminants from protein A column (claim 1, p. 15, “aggregates of released Protein A or antibodies”, see p. 10 ). The use of buffered aqueous solutions in such chromatographic procedures is art-conventional.

Further, the ‘926 publication teaches the second chromatographic step of instant claim 24 referring to their chromatographic medium for this step as one that has “multi-modal ligands” 

Regarding claim 37, the ‘926 publication uses a MES buffer of pH 7 (paras. [0086]-[0088]. Since the ‘926 publication provides no particular reason for using a MES buffer, it is considered that the use of any other buffer capable of buffering in the same pH range would have been obvious. Note that it was well known that a phosphate buffer can also be used in the pH 7 range (para. [0089]).

Regarding claim 38, the ‘926 publication uses buffers containing NaCl. See buffers A and B taught for use in the flow-through mode at p 24, lines 13-16.

The disclosure of the ‘926 publication differs from the claimed invention in that it does not teach the specific conductivity as recited in step (a) of the claims 31-32 of the instant application, the use of polysulfone resin as recited in claim 29, and the further purifying with ultrafiltration or lyophilization as recited in claims 33 of the instant application, respectively.


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was employ conductivity, use of ultrafiltration and polysulfone resins taught by the purification methods of the ‘142 patent  into the chromatographic methods taught by the ‘926 publication.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because known conductivity, diverse use of the cation resins and the further purification with the ultrafiltration would increase yield and eliminate contaminants more effectively. 

From the teachings of the references, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of invention was made as evidenced by the references, especially in the absence of evidence to the contrary.

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.	Claims 24-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Pat. No. 9,493,548.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite methods of monomeric form from aggregated form via cation exchange flow through method using multimodal.

11.	Claims 24-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Pat. No. 10,590,186.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite methods of monomeric form from aggregated form via cation exchange flow through method using multimodal.

12.  	No claims are allowable.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Yunsoo Kim
Patent Examiner
Technology Center 1600
March 19, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644